

117 HR 4679 IH: To designate the Federal building located at 1200 New Jersey Avenue Southeast in Washington, DC, as the “Norman Yoshio Mineta Federal Building”.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4679IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. DeFazio introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal building located at 1200 New Jersey Avenue Southeast in Washington, DC, as the Norman Yoshio Mineta Federal Building.1.DesignationThe Federal building located at 1200 New Jersey Avenue Southeast in Washington, DC, shall be known and designated as the Norman Yoshio Mineta Federal Building.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Norman Yoshio Mineta Federal Building.